     Case 1:16-cr-00133-RBK Document 71 Filed 01/12/21 Page 1 of 1 PageID: 331




1                          UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                             MINUTES OF PROCEEDINGS

                                                    January 12, 2021
CAMDEN OFFICE                                       DATE OF PROCEEDINGS

JUDGE: ROBERT B. KUGLER

COURT REPORTER:         CAMILLE PEDANO

Other(s)

                                                    Docket # CR 1:16-133-1 (RBK)
TITLE OF CASE:
UNITED STATES OF AMERICA
             vs.
DAVID T. POTTS (deft. not present)


APPEARANCE:
Sara Aliabadi, AUSA, for USA (via teleconference)
Lisa Evans Lewis, AFPD, for Defendant (via teleconference)

NATURE OF PROCEEDINGS:          HEARING ON [66] SECOND MOTION TO REDUCE
                                SENTENCE

Hearing on Second Motion to Reduce Sentence held via teleconference
Ordered [66] motion denied for the reasons stated on the record.
Order to issue.



Time commenced: 11:45AM         Time Adjourned: 12:05PM           Total Time: 0:20

                                                             Lawrence MacStravic
                                                             DEPUTY CLERK
cc: Chambers
